Citation Nr: 1417987	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-15 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES


1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

2. Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran has active military service from November 1960 to May 1961 and from October 1961 to August 1962, including a period of service in the Massachusetts Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of that proceeding is associated with the Veteran's claims file.

This matter was last before the Board in March 2012, when it was remanded for further development.  A review of the claims file reveals substantial compliance with the Board's March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board may proceed with a decision at this time.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An August 2005 Board decision denied entitlement to service connection for a back disorder.  The Veteran did not appeal that August 2005 Board decision.

2. Evidence received since the August 2005 Board decision is not cumulative of the evidence of record at the time of the prior final denial as it relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a back disorder and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3. The competent and credible evidence of record does not show that the Veteran's current neck disability was present during service; it is not otherwise attributable to the Veteran's period of military service or to a service connected disability.


CONCLUSIONS OF LAW

1. The August 2005 Board decision denying the Veteran's claim of entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).

2. New and material evidence has been received and the claim of service connection for a back disorder is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The Veteran does not have a neck disorder that is the result of disease or injury incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a). See also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran received notification prior to the initial unfavorable agency decision through a notice letter dated June 2007.  The content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated. The duty to notify the Veteran was satisfied under the circumstances of this case. 38 U.S.C.A. § 5103 (West 2012 & Supp. 2013).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with the claims file. To date, no further records outside the claims file have been identified by the Veteran.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Board notes that a medical opinion on the issue of service connection for a neck disorder has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disorder or persistent or recurrent symptoms of a disorder may be associated with the Veteran's active military service, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. Here, the Board finds that the competent and credible evidence does not establish than an in-service event or injury occurred and the evidence does not indicate any association between the Veteran's current neck disorder and any incidence of service, as will be discussed in greater detail below.  See 38 C.F.R. § 3.159(c)(4).  As service and post-service treatment records provide no basis to grant this claim, and in fact provide evidence against this claim, the Board finds no basis for a VA medical opinion to be obtained on the issue of service connection for a neck disorder. Simply stated, the standards of McLendon are not met in this instance.  20 Vet. App. at 79.

The Board is also satisfied as to substantial compliance with its March 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Appeals Management Center (AMC) initiated a request for clinical inpatient records from Fort Sill, Oklahoma.  The National Personnel Records Center (NPRC) responded that no such records exist for the years 1960, 1961, and 1962.  The Veteran was notified of this effort and his right to submit such records or other evidence by a March 2013 letter.  See 38 C.F.R. § 3.159(e).  Further, service personnel records were obtained and associated with the Veteran's claims file.  Thus, substantial compliance with the Board's March 2012 remand directives has been achieved.  See Stegall, 11 Vet. App. 268.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103  and 5103A (West 2002); 38 C.F.R. § 3.159  (2013).

New and Material Evidence

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 . In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans, 9 Vet. App. at 273. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this instance, new evidence has been associated with the Veteran's claims file.  Specifically, VA treatment records, a statement from the Veteran, statements from the Veteran's spouse and sister, and the transcript of the December 2011 hearing before the undersigned have all been associated with the Veteran's claims file since the Board's August 2005 decision denying entitlement to service connection for a back disorder.

Regarding material evidence, the Board's focus is directed towards a statement made by the Veteran at his December 2011 hearing.  There, the Veteran asserted that following service he received treatment for his back at the Quincy Hospital.  See Hearing Transcript at pg. 7.  The Veteran also stated that Dr. W.C. stated that his back disorder was related to his military service.  See id.  

That evidence is presumed credible.  Justus, 3 Vet. App. at 513.  As such, that evidence directly relates to an unestablished fact necessary to substantiate his claim of service connection for a back disorder.  Accordingly, the issue of entitlement to service connection for a back disorder is reopened.

Merits-Service Connection for a Neck Disability

The Veteran asserts that his current neck disorder is the result of a fall off a truck during service.  The Veteran now asserts that he was hospitalized at Fort Sill, Oklahoma, following the accident.  The Veteran initially claimed that he was hospitalized at Fort Bragg, North Carolina, following the accident.  See April 2000 Claim. 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122   (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In addition, where a veteran asserts entitlement to a chronic disability but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.309(a)  by demonstrating a continuity of symptomatology since service, but only if the chronic disability is listed under 38 C.F.R. § 3.309(a) . Walker v. Shinseki, 708 F.3d 1331 (Fed Cir. 2013).  In this instance, arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a). As such, the Board will consider service connection for both those disabilities under the theory of continuity of symptomatology. 

Further, as arthritis is listed as a chronic disability under 38 C.F.R. § 3.309(a), a showing that disability manifested to a degree of 10 percent within one year of the Veteran's separation from service will suffice to establish service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(a).

The evidence of record reveals that the Veteran has been diagnosed with degenerative arthritis of the neck at C4-C5, C5-C6, and C6-C7.  See e.g. January 2008 VA Treatment Record.

Regarding an in-service incident or injury, the Veteran asserts that he fell from a truck during a period of service.  The Board does not find the Veteran's assertion of a fall during service entirely credible.   The Veteran first asserted that he experienced the fall while at Fort Bragg, North Carolina, in 1962.  See April 2000 Claim.  At his July 2000 VA examination, the Veteran asserted that the fall occurred in 1961 at Fort Bragg.  Later, the Veteran asserted that he suffered his fall in either 1961 or 1960 at Fort Sill, Oklahoma.  See December 2011 Hearing Transcript.  The Veteran is certainly competent to attest to the fact that he suffered a fall from a truck during service.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994) (laypersons competent to attest to matters within their realm of personal knowledge).  However, the Board does not find the Veteran's assertions credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (Board required to assess credibility of competent statements).  In this instance, the Veteran has provided conflicting accounts of where the fall occurred.  Initially, the Veteran claimed that he suffered the fall at Fort Bragg, North Carolina.  Then, the Veteran claimed that he fell while in Fort Sill, Oklahoma. The Veteran has provided conflicting accounts of where the fall from a truck occurred, without any explanation of his conflicting accounts.  Given the conflicting accounts the Veteran has provided, the Board finds his assertions of an in-service fall not credible.

Moreover, a review of the Veteran's assertions in conjunction with the other evidence of record rebuts his assertions.  The Veteran initially claimed that he suffered the fall while in Fort Bragg, North Carolina, in 1962.  See April 2000 Claim.  Later, he claimed that the fall occurred in 1961.  See July 2000 VA Examination Report.  Those two statements, as to the time of the fall, are also conflicting and provide the Board with another basis to reject the Veteran's statements as not credible.  

Further, with respect to his assertion that the fall occurred while at Fort Sill, Oklahoma, the Veteran asserted that the fall happened in either September 1960 or September 1961.  See Hearing Transcript at pg. 14.  However, a review of the Veteran's service personnel records reveals that he was stationed at Fort Sill, Oklahoma, from February 11, 1961, through May 21, 1961.  This assertion from the Veteran conflicts with the objective evidence of record, which shows that the Veteran was not present at Fort Sill during any period when he has claimed that the fall from the truck occurred.  Thus, as stated above, the Veteran's statements concerning an in-service fall from a truck are not credible and the Board affords those statements little probative weight.

The Veteran's sister submitted a letter to the Board.  See June 2011 Letter of Veteran's Sister.  In that letter, she explained that the Veteran fell from a truck in service "sometime between Sept. 6-9, 1960...."  The Veteran's sister also asserted that the fall happened while the Veteran was at Fort Sill, Oklahoma.  The Veteran's sister asserted that her sister-in-law (the Veteran's wife) relayed this information via a phone call at the time of the purported incident.  The Veteran's sister is competent to state what was said to her during a phone call.  See Layno, 6 Vet. App. at 471.  However, as discussed above, the Veteran was not stationed at Fort Sill at any time during 1960.  See Chronological Record of Military Service.  Given the inconsistency between the Veteran's sister's account of events (that they occurred sometime in September 1960) and the fact that the Veteran was not present at Fort Sill during that time period, the Board does not find her assertions credible. Accordingly, the Board affords the statements of the Veteran's sister little probative value.  

The Veteran also submitted a statement from his wife.  In that statement, his wife stated that she was not married to the Veteran at the time of his purported fall.  Nonetheless, her parents received a phone call from the hospital at Fort Sill and were told that the Veteran suffered a fall from a truck during service.  The Veteran's wife is competent to state what was relayed to her via a phone call.  See Layno, 6 Vet. App. at 471.  However, her assertion that she was told that the Veteran fell from a truck and was hospitalized at Fort Sill, Oklahoma, conflicts with the other evidence of record.  As discussed above, the Veteran himself for a long time asserted that he actually fell while in Fort Bragg, North Carolina.  See April 2000 Claim.  It was not until recently that the Veteran began to claim that the fall occurred while in Fort Sill, Oklahoma.  Given the inconsistencies between the Veteran's and his wife's statements as to where the fall actually occurred, the Board cannot accept his wife's statements as credible.  As such, the Veteran's wife's assertion that she received a call regarding an in-service hospitalization at Fort Sill is of little probative weight.

As discussed above, a request for inpatient treatment records from Fort Sill, Oklahoma, from 1960, 1961, and 1962, was futile as there were no records of the Veteran's hospitalization there during any of those years.  Moreover, a request for inpatient treatment records from Fort Bragg, North Carolina, also turned up no records for the Veteran from the years 1960, 1961, and 1962.  Thus, the Board has no competent and credible evidence showing the Veteran suffered an in-service injury, particularly one where he fell out of a moving truck.

Further, there is no competent evidence of record linking any present neck disability with any incident of service.  While the Veteran asserts that his current neck disorder was caused by service, the Board notes that the Veteran has not shown that he has specialized training sufficient to render an opinion as to the diagnosis or etiology of a neck disorder, as such requires medical expertise and testing to determine.  Accordingly, the Veteran's opinion that his current neck disorder is related to his period of service is not competent medical evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Indeed, the Veteran service treatment records (STRs) are silent as to any neck pain during service.  Thus, without evidence of a nexus between his current neck disorder and any period of service, service connection for a neck disorder is not warranted.  

With respect to presumptive service connection, the Veteran's current neck disability did not manifest to a degree of 10 percent following the Veteran's separation from service.  At his July 2000 VA examination, the Veteran reported that he did not develop neck pain until 1973, several years following his separation from service.  Thus, the competent evidence of record does not indicate that his current neck disability manifested to a degree of 10 percent within one year of the Veteran's separation from service.  To that end, service connection is also not warranted under a showing of continuity of symptomatology either.  Indeed, the Veteran, at his July 2000 VA examination, conceded that he has not experienced neck pain since service.  Rather, he has only experienced such pain since 1973-several years following separation from service.  To the extent that the Veteran, his wife, and sister now assert that the Veteran has experienced pain during service, the Board finds these contemporaneous reports not credible as they directly conflict with the Veteran's statement to the July 2000 VA examiner that he did not develop neck pain until 1973, several years following service.  To that end, the Board finds that the credible evidence of record does not support a showing of continuity of symptomatology with respect to the Veteran's neck disorder.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran is not entitled to service connection for a low back condition.


ORDER

New and material evidence having been received, the claim of service connection for a back disorder is reopened; to this limited extent, the appeal is granted.

Entitlement to service connection for a neck disorder is denied.


REMAND

As the matter of entitlement to service connection for a back disorder was first opened by the Board above, and the merits of the claim have not been initially considered by the agency of original jurisdiction (AOJ) and the AOJ should consider the merits of the claim first.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran served two distinct periods of active service.  Upon entrance to from the first period of active service, no back problems were noted.  See September 1960 Report of Medical History.  In the interim between his two periods of active service, no back disabilities are documented in any records, including those pertaining to the Veteran's period of service in the Massachusetts Army National Guard.  Upon entrance into the second period of active service, the report of medical examination specifies that the Veteran was unable to bend anteriorly and that he was under treatment for a back strain.  See October 1961 Report of Medical Examination.  Treatment records from that period of active service note lower lumbar pain.  See February 1962 Chronological Record of Medical Care.  

Pursuant to 38 U.S.C.A. § 1111, "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination."  Thus, because no back disorder was noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004).  The burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

The Board does note that the Veteran was afforded a VA examination in July 2000 with respect to his back.  At that examination, the examiner was unable to offer a diagnosis with regard to the Veteran's back.  Subsequent to that, the Veteran has been diagnosed with rheumatoid arthritis.  See Hearing Transcript at pg. 8; January 2008 VA Treatment Record.  

Given the Veteran's diagnosis of rheumatoid arthritis along with the notation of a back strain prior to his entry into his second period of active service and his subsequent in-service complaints of back pain, the Board finds a VA examination necessary to determine the link, if any, between his second period of active service and any present back disability.  See McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with the appropriate specialist for the purpose of ascertaining the nature and etiology of any current back disability.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review. All appropriate tests should be conducted.  The examiner must offer opinions to the following:

a. Does the Veteran have any current back disabilities? If so, state the diagnosis.

b. Did any currently diagnosed back disability clearly and unmistakably (undebatable) preexist the Veteran's period of active service from October 1961 to August 1962?

c. If such a disability did clearly preexist that period of service, was the Veteran's back disability clearly and unmistakably (undebatable) not aggravated during that period of active service beyond the natural progression of the disability?

d. If such a disability did not pre-exist that period of active service, is it at least as likely as not (50 percent or greater probability) that the Veteran's current back disability is etiologically related to that period of active service (from October 1961 to August 1962)?

A complete rational for any opinion expressed must be provided.

If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definite opinion can be obtained.)

2. After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue of entitlement to service connection for a back disability. If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


